Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended drawings, abstract, and claims, all previous objections to the disclosure and rejections to the claims under 35 U.S.C. 112(b) are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Del Fabro, hereinafter DF (WO 2010/040820), in view of Del Fabro et al., hereinafter DF2 (US 5,228,322), and Sander (DE 3334043).
Regarding Claim 1, DF discloses (Figures 1-3 and 5) an apparatus for working bars (feed device 10), comprising: a plurality of containing devices (pockets 12) disposed adjacent and parallel to each other (page 6 lines 12-14) and with an oblong development in respective longitudinal directions (direction of loading D) to contain a respective bundle of bars (metal 
DF does not explicitly disclose a bending device configured to bend the bars, but does disclose that the apparatus can be used in conjunction with a bending machine (page 1 lines 4-6). DF2 teaches (Figures 1-2) an apparatus for working bars (plant 10) comprising: a plurality of containing devices (compartmented store 13 with compartments 46) disposed adjacent and parallel to each other and with an oblong development in respective longitudinal directions to contain a respective bundle of bars (bars 14), and at least a work station (shearing and bending platform 12) located downstream of said containing devices, said work station comprising at least a removal device (first roller conveyor 17 with transfer means 19) to remove at least one bar from one of said containing devices, at least a bending device (bending unit 41) configured to bend said at least one bar, and at least a drawing unit (movable arm 31) positioned upstream of the bending device and configured to move the bars in a direction of feed (column 5 lines 66-68 and column 7 lines 31-34). One skilled in the art would understand that incorporating a bending device directly into the apparatus for working bars, as is taught by DF2, has the advantage of consolidating the required machinery necessary for feeding and bending the bars 
Further regarding Claim 1, DF does not disclose an introduction element having a channel and frustoconical lead-in portion. Sander teaches (Figure 1) an apparatus for working bars comprising at least a removal device (separating disc 3) to remove at least one bar (wire 1) from a bundle of bars, a drawing unit (transport roller 4) configured to move the at least one bar along a direction of feed, and an introduction element (funnel 13) having a channel (see Annotated Figure 1 below) oriented in the direction of feed parallel to the longitudinal direction and a frustoconical lead-in portion (see Annotated Figure 1 below) configured to facilitate alignment of the at least one bar with the channel. One skilled in the art would recognize that this kind of introduction element would provide the benefit of improving the alignment of the at least one bar exiting the drawing unit with the inlet of the device to which it is fed, which allows for smoother operation of the bar working apparatus. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work station in the apparatus for working bars disclosed by DF and modified by DF2 to add an introduction element having a channel oriented in the direction of feed parallel to the longitudinal direction and a frustoconical lead-in portion configured to 

    PNG
    media_image1.png
    272
    266
    media_image1.png
    Greyscale

Sander Annotated Figure 1
Regarding Claim 2, DF discloses (Figure 3) said work station (loading trolley 15) comprises a support structure provided with sliding elements positionable on guides directed in said transverse direction (see Annotated Figure 3 below).

    PNG
    media_image2.png
    398
    738
    media_image2.png
    Greyscale

Del Fabro (DF) Annotated Figure 3
Regarding Claim 5, DF discloses (Figures 1-3) a collection station (translator member 16) to collect finished products, the collection station being located downstream of said work station (page 7 lines 21-25).
Regarding Claim 6, DF discloses (Figures 2-4) said collection station (translator member 16) of the finished products is associated with corresponding collection station drive members (see Annotated Figure 3 above) and is mobile in said transverse direction (direction of translation T).
Regarding Claim 7, DF discloses (Figure 3) said collection station (translator member 16) is provided with sliding elements positionable on guides (see Annotated Figure 3 above) directed in said transverse direction (direction of translation T). Examiner note: the claim as set forth does not mandate any particular arrangement of or cooperation between the collection station and the sliding elements. Therefore, the sliding elements and guides indicated in Annotated Figure 3 above, which are part of the same overall apparatus for working bars and are thus operatively coupled to the translator member 16, meet the requirements of the claim.
Regarding Claim 8, DF discloses (Figures 2-3) said work station (loading trolley 15) is super-elevated with respect to the floor so that said collection station (translator member 16) can be moved under said work station (it is clearly seen in the figures that loading trolley 15, which comprises beam 26, is elevated such that translator member 16, which moves in the direction of translation T, is underneath it).
Regarding Claim 9, DF discloses (Figures 1-2) said containing devices (pockets 12) form a modular store (containing frame 13) independent of said work station (loading trolley 15) of the bars and of said collection station (translator member 16) of the finished products (it is clearly 
Regarding Claim 10, the combination of DF and DF2 discloses (DF Figures 1-3 and 5; DF2 Figures 1-2) a method for working bars using the apparatus for working bars as in Claim 1 (see discussion regarding Claim 1 above), the method comprising: moving the work station (DF loading trolley 15) with respect to the containing devices (DF pockets 12) disposed adjacent and parallel to each other (DF page 6 lines 12-24), so as to present said work station on each occasion in correspondence with one of said containing devices (DF page 8 lines 22-24), which are fixed in position; removing at least one bar (DF metal bars 11) from said containing devices (DF page 8 line 25); and bending and then shaping the bar removed from the corresponding containing device by means of said work station (DF2 column 7 line 45 - column 8 line 34 describes in detail the bending and shaping steps performed on the bars after they are removed from the compartment 46 of compartmented store 13, i.e. the corresponding containing device).
Regarding Claim 11, DF discloses (Figure 5) the drawing unit (third drawing unit 32) comprises associated rollers (clearly seen in the figure) for advancing the at least one bar along the direction of feed (page 7 lines 6-8).
Regarding Claim 12, DF discloses (Figure 5) the work station (loading trolley 15) further comprises a gripping unit (second drawing unit 31) positioned downstream from a processing device (second shears 30b), the gripping unit having associated rollers (clearly seen in the figure) configured to advance the bars along the direction of feed. This gripping unit draws the processed bar away from the processing device and feeds it towards the collection station .
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over DF in view of DF2 and Sander as applied to Claim 1 above, and further in view of Del Fabro et al., hereinafter DF3 (US 4,732,066).
Regarding Claim 3, DF is silent to a command station being associated with the work station. DF3 teaches (Figure 1) an apparatus for working bars comprising a work station (assembly of alignment and abutment assemblage 43 and shearing machine 19), wherein a command station (control panel 21) is associated with said work station and configured to manage and control a working operating cycle of the bars (column 3 lines 4-9). One skilled in the art would understand that there must be something managing and controlling the working operating cycle of the bars in the apparatus disclosed by DF, otherwise the apparatus would not be able to operate. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for working bars disclosed by DF such that a command station is associated with said work station, able to manage and control the working operating cycle of the bars, as taught by DF3.
Regarding Claim 4, with reference to the aforementioned combination of DF and DF3, DF3 teaches (Figure 1) the command station (control panel 21) is associated with the support structure of the work station (see Annotated Figure 1 below). When the combination is made, the control panel 21 of DF3, which is shown as being integral with the support structure of the work station, is integrated into the support structure of the loading trolley 15 of DF (indicated 

    PNG
    media_image3.png
    556
    796
    media_image3.png
    Greyscale

Del Fabro (DF3) Annotated Figure 1

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. Regarding Applicant’s argument on pages 10-11 of the Remarks that one skilled in the art would not think to modify the apparatus for working bars disclosed by DF, which acts primarily as a feeder of bars or bar segments, to also include the bending device of DF2, Examiner respectfully disagrees. While it is true that incorporating the bending device of DF2 into the loading trolley 15 of DF would require a substantial redesign of the loading trolley components, since the bar working apparatus of DF can be used in conjunction with a separate .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725